ORDER
PER CURIAM.
Appellant, Erik Sanfillippo (“Movant”), appeals from the judgment of the Circuit Court of St. Francois County denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of possession of a controlled substance, section 195.202 RSMo 2002,2 creation of controlled substance, section 195.420, and possession of ephedrine with intent to manufacture methamphetamine, section 195.246. Movant was sentenced to twenty years on each of the first two counts and ten years on the third count, all counts to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All rule references are to Missouri Supreme Court Rules 2002, unless otherwise indicated.


. All statutory references are to RSMo 2002 unless otherwise indicated.